Citation Nr: 0639501	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  04-17 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for traumatic arthritis 
with degenerative disc disease of the lumbosacral spine, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to April 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  

In January 2004, the RO denied the claim of entitlement to an 
increased rating for traumatic arthritis with degenerative 
disc disease of the lumbosacral spine, currently evaluated as 
10 percent disabling.  The veteran timely appealed the 
decision and the issue is properly on appeal before the 
Board.  

The RO also awarded service connection for cervical 
radiculitis/radiculopathy of the right upper extremity, 
evaluated as 20 percent disabling, effective June 2002, and 
the RO continued the 20 percent disability rating assigned 
for the service-connected cervical spine disability.  The RO 
also determined that the veteran did not submit new and 
material evidence to reopen the claim of entitlement to 
service connection for headaches.  The Notice of Disagreement 
that was filed within one year of the January 2004 rating 
decision did not pertain to these issues.  Accordingly, these 
issues are not currently on appeal before the Board.  


FINDINGS OF FACT

The objective medical evidence shows that the veteran's 
service-connected lumbosacral spine disability is manifested 
by moderate limitation of motion.  


CONCLUSION OF LAW

The criteria for a 20 percent disability rating for traumatic 
arthritis with degenerative disc disease of the lumbosacral 
spine, and no more, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (effective prior to 
September 26, 2003), Diagnostic Code 5293 (effective on 
September 23, 2002), and Diagnostic Codes 5235-5243, General 
Rating Formula for Disease and Injuries of the Spine 
(effective September 26, 2003) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matter

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

More recently, the Court found that in cases for service 
connection, the VA must notify the claimant that, should 
service connection be awarded, a disability rating and an 
effective date for the award of benefits will be assigned.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
timing notification requirements listed in 38 C.F.R. § 3.159 
should include all downstream issues of the claim.  (i.e., 
the initial-disability-rating and effective-date elements of 
a service-connection claim).  See Dingess.  

In the present appeal, although the veteran has not been 
provided notice of the type of evidence necessary to 
establish a disability rating or an effective date for the 
claim on appeal, the Board finds that there is no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  

As explained below, the Board has determined that entitlement 
to an increased rating for traumatic arthritis with 
degenerative disc disease of the lumbosacral spine is 
warranted.  The Board's decision regarding the issue of 
entitlement to an increased rating for the spine disability 
is favorable to the veteran.  As such, the agency of original 
jurisdiction will be responsible for addressing any notice 
defect with respect to the effective date element when 
effectuating the award.  Therefore, despite the inadequate 
notice provided to the veteran on this latter element, the 
Board finds that the veteran has not been prejudiced in the 
Board's favorable adjudication of the appeal for an increased 
rating for the lumbosacral spine disability.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In October 2003, the veteran was informed of the requirements 
that are necessary to substantiate the claim of entitlement 
to an increased rating for traumatic arthritis with 
degenerative disc disease of the lumbosacral spine.  

The Board initially concludes that the discussions contained 
in the two notice letters complied with VA's duty to notify 
the veteran.  For example, the veteran was expressly informed 
of the evidence necessary to substantiate the claim; he was 
informed of the responsibilities imposed upon him and VA 
during the claims process; he was informed of the evidence 
that VA received in connection with the claim; and he was 
informed of where to send the information and how to contact 
VA if he had questions or needed assistance.  The veteran was 
also informed of the efforts that VA would make to assist him 
in obtaining evidence necessary to substantiate the claim.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was 
also told, in essence, to submit all evidence he had in his 
possession that was relevant to the claim.  

The record also reflects that the veteran's VA and non-VA 
medical treatment records, as well as VA examination reports, 
have been obtained and associated with the claims file.  The 
veteran has not identified any other obtainable medical 
records or evidence pertinent to the claim.  The Board is 
similarly unaware of any outstanding obtainable evidence.  
Therefore, the Board is satisfied that the VA has complied 
with the duty to assist requirements.  

II.  Analysis

The Board construes the veteran's August 2003 statement as a 
claim of entitlement to an increased rating for the service-
connected traumatic arthritis with degenerative disc disease 
of the lumbosacral spine.  The RO denied the claim in January 
2004 and continued the 10 percent disability rating for the 
spine.  The veteran maintains that he is entitled to the next 
higher disability rating.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  In general, 
disability evaluations are assigned by applying a schedule of 
ratings that represent, as far as can practically be 
determined, the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  The Board notes that 
in evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath.  

Where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Any reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2006).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2006).  

During the pendency of the appeal, the criteria for 
evaluating spine disabilities were amended, September 26, 
2003.  The March 2004 Statement of the Case (SOC) informed 
the veteran of the amended criteria.  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the 
Court held that when the governing law or regulations change 
during an appeal, the most favorable version will be applied 
absent Congressional intent to the contrary or if the 
Secretary of VA has indicated otherwise.  However, the 
Federal Circuit overruled Karnas to the extent that it 
indicated that retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-1329 (2003); see also 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  

Therefore, the amendments to the regulations at issue in the 
present case cannot be construed to have retroactive effect 
unless their language requires this result.  See Kuzma, 341 
F.3d at 1328 (citing Landgraf v. USI Film Prods., 511 U.S. 
244 (1994)).  Here, there is no such language in the 
amendments.  

In view of the foregoing, the Board has considered whether an 
increased evaluation may be warranted under either the old or 
new revised schedular criteria for rating disabilities of the 
spine.  The Board recognizes, however, that application of 
the newer regulations can be no earlier than the effective 
date of the change.  

The veteran is in receipt of a 10 percent disability rating 
for traumatic arthritis with degenerative disc disease of the 
lumbosacral spine under Diagnostic Code 5010-5242, Arthritis 
due to Trauma, Substantiated by X-ray Evidence.  With regard 
to hyphenated Diagnostic Codes, 38 C.F.R. § 4.27 provides 
that hyphenated Diagnostic Codes are used when a rating under 
one Diagnostic Code requires the use of an additional 
Diagnostic Code to identify the basis for the evaluation 
assigned.  

The provisions of Diagnostic Code 5010 instruct the evaluator 
to rate the disability as degenerative arthritis.  Under 
Diagnostic Code 5003, Degenerative Arthritis (Hypertrophic or 
Osteoarthritis) degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate Diagnostic Codes for the specific joint 
or joints involved.  A 10 percent disability rating is 
assigned for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

In the absence of limitation of motion, a 10 percent rating 
is assigned where there is X-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups.  A 20 
percent rating is assigned where there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  

The Criteria for Evaluating Spine Disabilities in Effect 
Prior to September 26, 2003

Prior to September 26, 2003, Diagnostic Codes 5292 and 5295 
are applicable to the veteran's claim.  Under Diagnostic Code 
5292, in pertinent part, a 10 percent rating is assigned for 
slight limitation of motion.  A 20 percent disability is 
assigned for moderate limitation of motion.  The next higher 
rating of 40 percent is assigned where there is evidence of 
severe limitation of motion of the lumbar spine.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  

Under Diagnostic Code 5295, a 10 percent rating is assigned 
for lumbosacral strain with characteristic pain on motion.  A 
20 percent rating is assigned for lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  The next 
higher rating of 40 percent is assigned where there is severe 
lumbosacral strain with listing of the whole spine to the 
opposite side; positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).  

Effective from September 23, 2002, intervertebral disc 
syndrome is evaluated (preoperatively or postoperatively) 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
(combined ratings table) separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 10 percent disability 
rating is assigned for incapacitating episodes having a total 
duration of at least one week, but less than two weeks during 
the past 12 months.  A 20 percent disability rating is 
assigned for incapacitating episodes having a total duration 
of at least two weeks, but less than four weeks during the 
past 12 months.  The next higher rating of 40 percent is 
assigned for incapacitating episodes having a total duration 
of at least four weeks, but less than six weeks during the 
past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).  

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological Diagnostic Code or Codes.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective beginning September 
23, 2002).  



The Criteria for Evaluating Spine Disabilities Effective 
Beginning September 26, 2003

On September 26, 2003, the General Rating Formula for 
Diseases and Injury of the Spine became effective.  Under 
Diagnostic Codes 5235-5243, a 10 percent rating is assigned 
for forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, a combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5242 (2006).  

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5242 (2006).  

The next higher rating of 40 percent is assigned where there 
is evidence of forward flexion of the thoracolumbar to 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5242 (2006).  

The veteran testified before a Decision Review Officer at the 
RO in September 2004.  He testified that he experiences pain 
on the left and right side of his lower back which travels 
down to his toes.  He experiences a tingling sensation behind 
his leg and calf; he also testified that he has muscle 
spasms.  The veteran also testified that he was absent from 
school due to his back disability and that he was unable to 
obtain a position with the United States (U.S.) Postal 
Service because he was unable to meet the lifting 
requirements, and he testified that at times he has episodes 
where he is unable to accomplish anything.  

The veteran underwent VA examination in October 2003.  The 
examiner reported that the veteran has been given medication 
for backache and muscle spasm.  The veteran related that he 
has pain that radiates to the left side and he described a 
burning sensation in the buttocks.  This was experienced 
predominantly in the left buttock and the left leg.  He 
related that due to his lumbosacral spine disability, he is 
unable to stand or sit for more than 3 to 5 minutes and that 
he does not engage in household work.  The range of motion 
studies reveal that the veteran had flexion of the lower back 
from 0 to beyond 70 degrees, associated with a moderate 
amount of pain; backward extension from 0 to 30 degrees; 
lateral flexion from 0 to 20 degrees on either side; and 
lateral rotation from 0 to 20 degrees on either side, 
associated with mild to moderate pain.  

The examiner reported that the X-ray findings of the 
lumbosacral spine in July 2002 showed mild degenerative disc 
disease and spondylosis from L3-S1, degenerative facet 
joints.  In March 2002, X-ray findings of the lumbosacral 
spine showed mild to moderate degenerative disc disease and 
spondylosis of the lower lumbar spine, in pertinent part, 
from the level of L3 to S1.  

The examination report states that the veteran is diagnosed 
as having degenerative spondylosis and degenerative disc 
disease at L3-S1 of the lumbosacral spine, functional loss 
due to pain which is moderate to severe.  

In view of the foregoing range of motion findings, the Board 
finds that the veteran's limitation of motion of the 
lumbosacral spine is between slight and moderate.  The next 
higher rating of 20 percent is assigned for moderate 
limitation of motion under Diagnostic Code 5292, Limitation 
of Motion of the Lumbar Spine (the old rating criteria).  

The October 2003 examination report shows that the veteran 
experiences functional loss due to pain and that the 
functional loss is described as moderate to severe.  
In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Given the range of motion findings, the Board is of the 
opinion that the veteran's limitation of motion which is 
attributable to the service-connected lumbosacral spine 
disability more nearly approximates the criteria for moderate 
limitation of motion of the lumbosacral spine based on the 
former criteria for limitation of motion of the lumbar spine 
under Diagnostic Code 5292.  The objective medical evidence 
shows that the veteran experiences functional loss due to 
pain.  The functional loss translates to, at most, moderate 
limitation of motion under the old (former) criteria.  

Accordingly, the criteria for an increased 20 percent rating 
for the service-connected lumbosacral spine disability have 
been met based on the criteria for limitation of motion of 
the lumbar spine under Diagnostic Code 5292 in effect prior 
to September 26, 2003.  See Deluca, supra.  

Entitlement to an Increased Disability Rating, in Excess of 
20 Percent, for Traumatic Arthritis with Degenerative Disc 
Disease of the Lumbosacral Spine

The Board notes that the evidence reveals objective findings 
of pain on motion and functional loss due to pain which 
equates to moderate limitation of motion.  There are no 
objective findings, however, which demonstrate that the 
veteran's functional loss due to pain results in severe 
limitation of motion.  For example, when the examiner 
performed the range of motion exercises, the examiner noted 
that even with pain, the veteran's range of motion did not 
result in severe limitation of motion.  Therefore, the 
criteria for a rating in excess of 20 percent under 
Diagnostic Code 5292 in effect prior to September 26, 2003 
have not been met.  There is no objective evidence that 
functional loss due to pain results in limitation of motion 
to a degree which would support a rating in excess of 20 
percent.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995).See Deluca, supra.  

In order to assign the next high rating under Diagnostic Code 
5295, Lumbosacral Strain, the evidence must demonstrate that 
the service-connected spine disability is manifested by 
lumbosacral strain which is severe, with listing of the whole 
spine to the opposite side; positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  

There is no evidence of lumbosacral strain or symptoms that 
are consistent with the criteria for a higher rating under 
Diagnostic Code 5295.  The veteran did not have muscle spasms 
during his VA examination in October 2003 and the examiner 
reported that there was no fixed deformity of the spine.  In 
light of the range of motion findings listed above, there is 
no evidence to show that he experiences marked limitation of 
motion on forward bending in a standing position.  The Board 
finds that the symptoms attributable to the service-connected 
spine disability do not meet the criteria for the next higher 
rating of 40 percent under 5295.  See 38 C.F.R. § 4.71a, 
Diagnostic Code, 5295 (2002).  

The Board considered whether the veteran is entitled to the 
next higher rating based on intervertebral disc syndrome 
(IVDS).  The Board finds that the medical evidence shows that 
the veteran does not currently suffer from neurologic 
impairment or neurologic manifestations of the lumbosacral 
spine disability that would warrant a compensable rating 
under any applicable Diagnostic Code utilized in evaluating 
neurological disorders.  See 38 C.F.R. § 4.124a, Diagnostic 
Codes 8000 to 8914 (2006).  

The neurologic findings on VA examination, dated in October 
2003, indicate that the veteran experiences some weakness in 
the upper extremity which is attributable to his cervical 
spine and shoulder disability.  It is also noted that the 
lower extremity muscle strength is symmetrical and normal 
bilaterally.  Accordingly, the medical evidence does not show 
that the veteran has neurologic impairment which is 
consistent with complete or incomplete paralysis under the 
Diagnostic Codes of 38 C.F.R. § 4.124.  

The veteran's service connected lumbosacral spine disability 
warrants no more than a noncompensable (0 percent) disability 
rating based on his neurologic impairment.  With respect to 
his orthopedic manifestations, the objective medical findings 
show that he has moderate limitation of motion, as such, no 
more than a 20 percent disability rating is assigned for his 
orthopedic manifestations.  

When the Board combines a noncompensable rating (0 percent) 
for neurologic impairment with the 20 percent evaluation for 
the veteran's orthopedic manifestations (i.e., limitation of 
motion), the combined rating does not result in a rating 
higher than 20 percent.  Therefore, the criteria for a rating 
higher than 20 percent under Diagnostic Code 5293, based on 
separate evaluations of its chronic orthopedic and neurologic 
manifestations, are not met.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective beginning September 23, 
2002).  

In order to assign the next higher rating of 40 percent under 
the most recently amended criteria under Diagnostic Codes 
5235 to 5243, the General Rating Formula for Disease and 
Injuries, the evidence must show that the veteran has forward 
flexion of the thoracolumbar to 30 degrees, or less or 
favorable ankylosis of the entire thoracolumbar spine.  In 
the veteran's case, the objective evidence shows that he has 
flexion of the lumbosacral spine to at least 70 degrees.  
Thus, the revised criteria are not met.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, the General Rating Formula for 
Disease and Injuries.  

The Board also evaluated the spine disability based on the 
total duration of incapacitating episodes over the past 12 
months.  The medical evidence does not indicate that the 
veteran has experienced incapacitating episodes within the 
last 12 months.  A review of the claims file does not 
demonstrate that the veteran has suffered a period of acute 
signs and symptoms due to IVDS that requires bedrest 
prescribed by a physician.  Therefore, the criteria for a 
rating in excess of 20 percent based on IVDS are not met.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective 
beginning September 23, 2002 and beginning September 26, 
2003).  

After a careful review of the foregoing records, the Board 
concludes that the criteria for the next higher rating of 20 
percent have been met; however, the criteria for a rating in 
excess of 20 percent have not been met under either the old 
or the new revised criteria that pertain to disabilities of 
the spine.  See 38 C.F.R. §§ 4.71a, 4.124a, Diagnostic Codes 
5292, 5293, 5295, and 5235 to 5243 (2002) (2006).  

As such, the preponderance of the evidence is against 
assigning a disability rating in excess of 20 percent for the 
service-connected lumbosacral spine disability.  See 38 
U.S.C.A. § 1110 (West 2002).  As the preponderance of the 
evidence is against the assignment of a higher rating, the 
benefit of the doubt doctrine is not for application in this 
regard.  See generally Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001); see also Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).   


ORDER

An increased 20 percent rating for traumatic arthritis with 
degenerative disc disease of the lumbosacral spine is 
granted, subject to the law and regulations regarding the 
award of monetary benefits.  



____________________________________________
K. Osborne 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


